Case 19-61608-grs           Doc 957      Filed 12/16/20 Entered 12/16/20 19:57:01                      Desc Main
                                         Document     Page 1 of 3



                         IN THE UNITED STATES BANKRUPTCY COURT
                          FOR THE EASTERN DISTRICT OF KENTUCKY
                                     LONDON DIVISION

                                                     :
In re:                                               :        Chapter 11
                                                     :
Americore Holdings, LLC, et al.1                     :        Case No. 19-61608 (GRS)
                                                     :
                                   Debtors           :        (Jointly Administered)
                                                     :
                                                     :        Honorable Gregory R. Schaaf
                                                     :

           RESPONSE OF PELORUS EQUITY GROUP, INC., TO
              THE CHAPTER 11 TRUSTEE’S EMERGENCY
MOTION TO ENFORCE SALE ORDER AND GENERAL RESERVATION OF RIGHTS

         Pelorus Equity Group, Inc. (“Pelorus”) by counsel, files this Response to the Chapter 11

Trustee’s Emergency to Enforce Sale Order (the “Motion to Enforce”) [ECF No. 947]. In

support of this Response, Pelorus states as follows:

                                      RELEVANT BACKGROUND

         1.      As provided more fully in that certain July 17, 2020 Settlement Agreement and

Release [ECF No. 775, Exh. 1] (the “Settlement Agreement”),2 Pelorus has an allowed secured

claim against the assets of Debtor St. Alexius Properties, LLC and agreed not to credit bid said

claim at the auction which ultimately resulted in selection of SA Hospital Acquisition LLC (“SA

Acquisition”) as the purchaser of substantially all of the assets of St. Alexius Properties, LLC; St.

Alexius Hospital Corporation #1; and Success Healthcare 2, LLC (collectively, the “St. Alexius

Debtors”).


1
  The Debtors in these Chapter 11 cases are (with the last four digits of their federal tax identification numbers in
parentheses): Americore Holdings, LLC (0115); Americore Health, LLC (6554); Americore Health Enterprises,
LLC (3887); Ellwood Medical Center, LLC (1900); Ellwood Medical Center Real Estate, LLC (8799) Ellwood
Medical Center Operations, LLC (5283); Pineville Medical Center, LLC (9435); Izard County Medical Center, LLC
(3388); Success Healthcare 2, LLC (8861); St. Alexius Properties, LLC (4610); and St. Alexius Hospital
Corporation #1 (2766).
2
  The Settlement Agreement was approved by the Court. ECF No. 804
Case 19-61608-grs       Doc 957        Filed 12/16/20 Entered 12/16/20 19:57:01        Desc Main
                                       Document     Page 2 of 3



       2.      Pelorus entered into the Settlement Agreement, in large part, based on the

requirement that any purchaser of the St. Alexius Debtors’ assets would tender an irrevocable bid

without any financing contingency. See ECF No. 541, Schedule I, Sec. C(vi).

                            RESPONSE TO RELIEF REQUESTED

       Pelorus supports the Motion to Enforce only to the extent it requests an Order from the

Court requiring SA Acquisition to close on the sale of substantially all of the St. Alexius

Debtors’ assets in accordance with the terms of the October 29, 2020 Modified Asset Purchase

Agreement (the “APA”) and the Court’s November 11 Order [ECF No. 929] approving the APA

and granting other relief. Such relief should be granted as a matter of law, because the terms of

the APA are fully incorporated into the Court’s November 11 Order. Pelorus expressly takes no

position as to the alleged facts, arguments, or other relief requested in the Motion to Enforce and

reserves all rights related to same.




                                                  2
Case 19-61608-grs         Doc 957    Filed 12/16/20 Entered 12/16/20 19:57:01              Desc Main
                                     Document     Page 3 of 3



                            GENERAL RESERVATION OF RIGHTS

         Pelorus hereby reserves its rights, claims, and remedies related to its position as a creditor

of various Debtors, a party to the Settlement Agreement, the terms of its loan and security

documents, the United States Bankruptcy Code, and other applicable law.


                                                       Respectfully submitted,

                                                       STOLL KEENON OGDEN PLLC


                                                       /s/ Adam M. Back
                                                       Adam M. Back, KY Bar No. 91003
                                                       Timothy R. Wiseman, KY Bar No. 95072
                                                       300 West Vine Street, Suite 2100
                                                       Lexington, Kentucky 40507-1801
                                                       (859) 231-3000
                                                       adam.back@skofirm.com
                                                       tim.wiseman@skofirm.com

                                                       Counsel for Pelorus Equity Group, Inc.


                                  CERTIFICATE OF SERVICE

       I hereby certify that a copy of the foregoing has been electronically filed and served via
the Court’s Electronic Case Filing System on December 16, 2020.

                                                       /s/ Adam M. Back
                                                       Counsel for Pelorus Equity Group, Inc.


124165.165935/8404835.1




                                                   3
